UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . São Paulo, March 28, 2011  CPFL Energia S.A. (BM&FBOVESPA: CPFE3 and NYSE: CPL), announces its 4Q10/2010 results. The financial and operational information herein, unless otherwise indicated, is presented on a consolidated basis and is in accordance with the applicable legislation. The financial statements are presented according to the new Brazilian accounting standards, fully adapted to all statements issued by the Accounting Pronouncements Committee (CPC) applicable to the operations of CPFL group, which are consistent with the international accounting practices  IFRS. Comparisons are relative to 4Q09/2009, unless otherwise stated. CPFL ENERGIA ANNOUNCES 4Q10 NET INCOME OF R$ 362 MILLION Indicators (R$ Million) 4Q10 4Q09 Var. Var. Sales within the Concession Area - GWh - CAT 97 Effect 13,338 12,884 3.5% 52,378 48,799 7.3% Captive Market 9,869 9,871 0.0% 39,250 37,821 3.8% TUSD 3,469 3,012 15.2% 13,128 10,978 19.6% Commercialization and Generation sales - GWh 3,415 3,479 -1.9% 13,000 13,269 -2.0% Gross Operating Revenue 4,592 4,374 5.0% 17,557 16,474 6.6% Net Operating Revenue 3,179 2,998 6.0% 12,024 11,358 5.9% EBITDA 812 947 -14.3% 3,350 3,453 -3.0% Net Income 362 544 -33.5% 1,560 1,689 -7.6% Investments 524 467 12.2% 1,801 1,338 34.6% Note: EBITDA is calculated from the sum of net income, taxes, financial result, depreciation/amortization and pension fund contributions. 4Q10 HIGHLIGHTS Increase of 3.5% in sales within the concession area; disregarding the effect of CAT 97, sales would have grown 5.4%; Release of the Annual Tariff Increases for CPFL Santa Cruz, CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista and CPFL Mococa (effective as of February 3, 2011); Commercial start-up of Termonordeste Thermoelectric Facility in December 2010 and Termoparaíba Thermoelectric Facility in January 2011 (totalizing 174.2 MW of installed capacity); Announcement of the construction of Campos dos Ventos I, III, IV and V and Eurus V Wind Farms, with installed capacity of 150 MW, for commercialization in the free free market; Distribution of R$ 1,260 million in dividends, related to 2010, with dividend yield of 6.9% (last 12 months); CPFL Energias simultaneous stock reverse split and split and ADRs ratio change, with the commencement of trading estimated to July 2011; Appreciation of 25.7% of CPFL Energias shares price on the BM&FBOVESPA and 33.7% on the NYSE in 2010, outperforming major market indexes; CPFL Energias shares were maintained in the ISE (the BM&FBOVESPAs Corporate Sustainability Index), for the 6 th consecutive year. Conference Call with Simultaneous Translation into English (Bilingual Q&A) Investor Relations Department · Tuesday, March 29, 2011  10:30 am (Brasília), 09:30 am (EST) ( Portuguese: 55-11-4688-6361 (Brazil) 55-19-3756-6083 ( English: 1-888-700-0802 (USA) and 1-786-924-6977 (Other Countries) ri@cpfl.com.br · Webcast: www.cpfl.com.br/ir www.cpfl.com.br/ir INDEX 1) ENERGY SALES 4 1.1) Sales within the Distributors Concession Area 4 1.1.1) Sales to the Captive Market 4 1.1.2) Sales by Class  Concession Area 5 1.1.3) TUSD by Distributor 5 1.2) Commercialization and Generation Sales  Excluding Related Parties 6 2) ADOPTION OF NEW ACCOUNTING PRONOUNCEMENTS 6 2.1) Procedures adopted by the Company and adjustments made 6 2.2) Impacts on the Financial Statements 10 3) ECONOMIC-FINANCIAL PERFORMANCE 11 3.1) Operating Revenue 11 3.2) Cost of Electric Energy 11 3.3) Operating Costs and Expenses 12 3.4) EBITDA 13 3.5) Financial Result 13 3.6) Taxation on the Result 14 3.7) Net Income 14 4) DEBT 14 4.1) Financial Debt (Including Hedge) 14 4.2) Total Debt (Financial Debt + Hedge + Debt with the Private Pension Fund) 16 4.3) Adjusted Net Debt 17 4.4) New Funding 17 5) INVESTMENTS 18 6) CASH FLOW 19 7) DIVIDENDS 20 8) STOCK MARKET 21 8.1) Share Performance 21 8.2) Average Daily Volume 22 8.3) Ratings 22 9) CORPORATE GOVERNANCE 23 9.1) Certification 23 10) SHAREHOLDERS STRUCTURE 24 10.1) Stock Reverse Split/Split and ADRs Ratio Change 24 11) PERFORMANCE OF THE BUSINESS SEGMENTS 25 11.1) Distribution Segment 25 11.1.1) Economic-Financial Performance 25 11.1.2) Tariff Adjustment 27 11.2) Commercialization and Services Segment 28 11.3) Generation Segment 29 11.3.1) Economic-Financial Performance 29 11.3.2) Status of Generation Projects 30 11.3.3) Installed Capacity and Assured Power Evolution 32 Page 2 of 41 12) ATTACHMENTS 33 12.1) Statement of Assets  CPFL Energia 33 12.2) Statement of Liabilities  CPFL Energia 34 12.3) Income Statement  CPFL Energia (4Q10 x 4Q09) 35 12.4) Income Statement  CPFL Energia (2010 x 2009) 36 12.5) Income Statement  Consolidated Generation Segment 37 12.6) Income Statement  Consolidated Distribution Segment 38 12.7) Economic-Financial Performance  Distributors 39 12.8) Sales to the Captive Market by Distributor (in GWh) 41 Page 3 of 41 1) ENERGY SALES 1.1) Sales within the Distributors Concession Area In 4Q10, sales within the concession area, achieved by the distribution segment, totaled 13,338 GWh, an increase of 5.4%. Sales within the Concession Area - GWh 4Q10 4Q09 Var. Var. Captive Market 9,869 9,871 -0.02% 39,250 37,821 3.8% TUSD 3,469 2,781 24.7% 12,794 10,747 19.0% Total 5.4% 7.2% Sales to the captive market totaled 9,869 GWh, stable when compared to 4Q09. The energy volume in GWh consumed by free customers in the distributors operational areas, billed through the Distribution System Usage Tariff (TUSD), rose by 24.7% to 3,469 GWh, reflecting the migration of customers to the free market. São Paulo State Treasury Department Ruling CAT 97 of 05/27/09 Sales within the Concession Area - GWh - Pro-forma (CAT 97 Effect) 4Q10 4Q09 Var. Var. Captive Market 9,869 9,871 -0.02% 39,250 37,821 3.8% TUSD 3,469 3,012 15.2% 13,128 10,978 19.6% Total 3.5% 7.3% Worthy of note is that the 4Q09 was negatively affected by a change in the invoicing dates of certain free customers of CPFL Paulista and CPFL Piratininga, resulting in a reduction in the number of days metered, in compliance with São Paulo State Treasury Department ruling CAT 97 of 05/27/09, which altered the rules for ICMS tax payments for these companies. This alteration, however, does not result in any change at the Operating Revenue level due to the classification as not invoiced. Including the volume of energy delivered for the days not invoiced in 4Q09, the volume of energy delivered (TUSD) would have increased 15.2% in 4Q10 and the percentage increase in sales within the concession area would have been lower ( 3.5% ). 1.1.1) Sales to the Captive Market Captive Market - GWh 4Q10 4Q09 Var. Var. Residential 3,286 3,165 3.8% 12,983 12,346 5.2% Industrial 2,754 3,032 -9.2% 11,393 11,334 0.5% Commercial 1,945 1,925 1.1% 7,587 7,215 5.2% Others 1,884 1,749 7.7% 7,287 6,926 5.2% Total -0.02% 3.8% Note: The captive market sales by distributor tables are attached to this report in item 12.8. In the captive market, emphasis is given to the growths of the residential and commercial classes, which jointly accounted for 53.0% of total consumption by the distributors captive consumers: Page 4 of 41 Residential and commercial classes: up by 3.8% and 1.1%, respectively, favored by the accumulated effects of economic growth (increase of income levels, purchasing power of consumers and credit concessions) over recent years. Notwithstanding, in 4Q10, these classes reported a lower percentage growth as compared with the preceding quarters due mainly to (i) the stronger comparison base of 4Q09 and (ii) the lower temperatures than in 4T09 (specially in December 2010). Industrial class: down by 9.2%, due to the migration of customers to the free market. 1.1.2) Sales by Class  Concession Area 1.1.3) TUSD by Distributor TUSD by Distributor - GWh 4Q10 4Q09 Var. Var. CPFL Paulista 1,774 1,343 32.0% 6,339 5,290 19.8% CPFL Piratininga 1,339 1,161 15.4% 5,183 4,465 16.1% RGE 309 233 32.9% 1,111 830 33.9% CPFL Santa Cruz 5 5 -4.0% 19 22 -15.5% CPFL Jaguari 16 21 -24.2% 68 76 -10.8% CPFL Mococa - - 0.0% - - 0.0% CPFL Leste Paulista 1 - 0.0% 1 - 0.0% CPFL Sul Paulista 25 17 42.2% 73 64 14.0% Total 24.7% 19.0% TUSD by Distributor - GWh - Pro-forma (CAT 97 Effect) 4Q10 4Q09 Var. Var. CPFL Paulista 1,774 1,499 18.3% 6,567 5,446 20.6% CPFL Piratininga 1,339 1,237 8.3% 5,277 4,541 16.2% RGE 309 233 32.9% 1,111 830 33.9% CPFL Santa Cruz 5 5 -4.0% 19 22 -15.5% Other 4 Distributors (*) 42 39 7.9% 154 140 10.3% Total 15.2% 19.6% Note: (*) Comprises CPFL Jaguari, CPFL Mococa, CPFL Leste Paulista e CPFL Sul Paulista. Page 5 of 41 1.2) Commercialization and Generation Sales  Excluding Related Parties Commercialization and Generation Sales - GWh 4Q10 4Q09 Var. Var. Total 3,415 3,479 -1.9% 13,000 13,269 -2.0% Note: Exclude sales to related parties and in the CCEE. Considers Furnas (Semesa) and other generation sales outside the group. Commercialization and generation sales moved down by 1.9% to 3,415 GWh, mainly due to the decrease in sales through commercializations short-term bilateral contracts, effective in 2009. However, the sales to free customers rose, due to the increase in the number of customers in the portfolio this year (from 74 to 129). 2) ADOPTION OF NEW ACCOUNTING PRONOUNCEMENTS In 2010, CPFL Energia and its subsidiaries have adopted the directives issued by the Accounting Pronouncements Committee (CPC). For this reason, financial statements and balances relating to 2009 (previously reported) were adjusted to reflect changes resulting from the adoption of the new procedures, which enables comparisons of the periods presented. The financial information and analysis below are presented under the current accounting standards (IFRS). Additionally, in order to facilitate analysis of the Company's economic and financial performance, a "pro forma" version of the financial statements using the previously adopted standard (BRGAAP Previous Standard) will also be presented. 2.1) Procedures adopted by the Company and adjustments made ü Pension plan - benefit to employees: registry of the defined benefit pension plans type. Given the impracticality of retroactive application, the Company recognized all past actuarial gains and losses on January 1, 2009, with the counterpart being the accumulated losses account. This adjustment corresponds to the posted accrued actuarial loss existing on the date of transition, according to the CPC 37, for all defined benefit pension plans of the CPFL Paulista, CPFL Piratininga, CPFL Geração and RGE. On December 31, 2010, shareholders' equity was negatively impacted by R$ 195 million, net of taxes. ü Reversal of regulatory assets and liabilities: The electric utilities maintained through December 31, 2008 balances of regulatory assets referring to pre-payments made by the concessionaire in relation to the increase in the electric energy acquisition cost and expenditure on system charges, among others, which were received by tariff increase granted by the regulatory authority in the following years. They also had regulatory liability balances in relation to the decrease in these non-manageable costs to be returned to the consumers through subsequent reductions in the tariff. According to the new practices, these regulatory assets and liabilities cannot be recognized, as they do not meet the criteria for definition of assets and liabilities as established in the Framework for the Preparation and Presentation of Financial Statements. ' Page 6 of 41 The adjustment made refers to the reversal of the balances of regulatory assets and liabilities of the distribution subsidiaries, mainly affecting the "energy cost and charges for the use of the system" line items (deferral and amortization of CVA not registered). The "revenue" line was also affected because of the non-booking of the amortization of regulatory assets and liabilities. Impacts on Income Statement were positive and equivalent to R$ 409 million in 2009 and R$ 19 million in 2010. On December 31, 2010 shareholders' equity was positively impacted by R$ 15 million. ü ICPC 01 - Concession Contracts and adjustment to rebuilding the infrastructure intangible assets: Pursuant to past accounting practices, all concession's infrastructure was registered as fixed assets linked to the concession. The ICPC 01 amends the way the concessions are registered when certain conditions are met. Thus, the distribution concessionaires' infrastructure was segregated and began to be recorded as of the date of its construction, following the existing directives in the CPCs and IFRS, so that they were recorded in the financial statements: (i) as an intangible asset representing the right to exploit the concession by charging users of public services; and (ii) as a financial asset corresponding to the unconditional contractual right to receive cash (indemnity) by the reversal of the assets at the end of the concession. In addition to the reclassification of fixed assets to intangible assets and financial assets, the major adjustments and changes in the format that impacted the financial statements are highlighted below: § Registration of financial assets to fair value: The value of financial assets of the concession was determined based in its regulatory asset basis (RAB) established by the regulator. This financial asset is updated periodically so that the amount corresponds to its respective fair value, with the counterpart being the equity valuation reserve account in shareholders' equity. On December 31, 2010, the total amount of the adjustments to market value that affects the shareholders' equity and is not considered as a basis for dividends was R$ 186 million. § Restoration of intangibles: The distribution subsidiaries, following the ICPC01 and OCPC05 guidelines, applied the concepts retroactively and rebuilt the infrastructure accounting basis so that the forming costs of financial and intangible assets are in full agreement with the provisions contained in international accounting standards. On December 31, 2010, shareholders' equity was positively impacted by R$ 18 million. § Revenue and cost of construction: Pursuant to regulations, the adjustment of the "revenues" and "cost of services rendered" lines (outsourced services expenses) corresponds to the revenue booked as services for construction of distribution assets realized by the concessionaires. Since there is no margin associated with them, the amounts registered as "revenue and "cost" are equal, not affecting the operating income. ü Cost assignment: CPC 37 allows the option for a measurement of fixed assets at a cost assigned at the transition date, pursuant to Technical Interpretation "ICPC 10 - Interpretation on the Initial Application of Fixed Assets and Investment Property based on Technical Pronouncements CPCs 27, 28, 37 and 43." The Company has decided to record the market value at the date of transition of the fixed assets of the CPFL Sul Centrais and CPFL Geração subsidiaries, using the fair value at transition date as the assigned cost. The adjustment to this line corresponds to the record of the deemed Page 7 of 41 cost, realized against shareholders' equity. As a result, there will be an increase in the depreciation installment of those subsidiaries that, although affecting the earnings result, does not impact dividends. The impact on Income Statement was equivalent to an increase in the depreciation installment by R$ 26 million in 2009 and R$ 26 million in 2010. On December 31, 2010, shareholders' equity was positively affected by R$ 610 million, which will become the basis for paying dividends only in the future, to the extent that this reserve will be realized through depreciation. ü D epreciation for the period of the concession: The concession contracts of the Ceran subsidiary and jointly controlled Enercan, Baesa and Foz do Chapecó companies are under the aegis of Decree 2003 of 1996. In light of all the legal disputes and possible conflicts existing between: (i) the drafting of the Concession Law, (ii) interpretations of the decree itself, and (iii) how the concession contracts were drafted, the Company proceeded conservatively in making adjustments in their rates of depreciation, so that the fixed assets related to the basic project are depreciated over the useful life of the assets, as long as it is limited to the expiration date of the concession (accelerated depreciation). On December 31, 2010, the impact on shareholders' equity was an accumulated loss of R$ 31 million, net of non-controlling stakes (R$ 7 million), reflecting increases in depreciation costs of R$ 18 million in 2009 and R$ 20 million in 2010. ü Use of Public Assets ("UBP"): The Ceran subsidiary and jointly controlled Enercan, Baesa and Foz do Chapecó companies assumed, upon signature of the respective Concession Agreements with the federal government, obligations related to the granting of the concession, as "use of public assets" (UBP). The obligations are updated annually, indexed by the variation in the inflation index (General Market Price Index - IGP-M). Until December 31, 2008, the subsidiaries recorded concession expenses in the income statement (Deductions from Operating Revenues - Economic Development Account (CDE) line - since 2002 the monthly UBP payments became part of the monthly CDE installments), pursuant to contracted expiration dates. According to the new practices, the values of the UBP liabilities, discounted to present value in accordance with the funding rates of each enterprise, were recognized as of the date of the signing of the contract, with the counterpart being the intangible assets related to the right to exploit the concession. The impacts on income statement refer primarily to the reversal of the monthly payments adopted through the previous practice for the CDE line and the booking of the amortization of the intangible asset and financial expenses relating to the monetary variation of the UBP liabilities. On December 31, 2010, the impact on shareholders' equity was an accumulated loss of R$ 24 million. ü Consolidation adjustments: The consolidation concept applied through previous accounting practices differs from the concepts defined by the CPCs 36 and 19 that are justified by the control criteria. According to the CPC 36, control is the power to govern the financial and operating policies of the entity so as to obtain a benefit from its activities. CPC 19 defines that joint control exists when the strategic and operational decisions relating to the activity require unanimous consent of the parties that have the shared control, thus permitting the proportional consolidation of subsidiary's financial statements. The adoption of these concepts resulted in changes in the consolidation criteria of the Ceran subsidiary, which became fully consolidated. The adjustments recorded in the financial statements refer to the balances of the difference between 100% and the stake in this subsidiary (65%), added line by line for consolidation purposes. ü Others: The Company also made other adjustments to be in compliance with the IFRS, such as write-off of negative goodwill, registration of guarantees and other financial instruments that, together, positively impacted the shareholders' equity on December 31, 2010 by R$ 4 million. Page 8 of 41 ü Participation of non-controlling shareholders: According to the new accounting practices, through CPC 26, as of January 1, 2009, the Company began to classify the stakes of non-controlling shareholders as part of the consolidated income and as part of shareholders' equity in the consolidated financial statements. Until December 31, 2008, in the consolidated balance sheet this amount was registered as a liability, with the adjustment in this line corresponding to the reclassification of the liability to shareholders' equity. After consolidated shareholders' equity was calculated, it was presented segregating the part attributable to the Company and the part attributable to the minority, non-controlling shareholders. Similarly, pursuant to previous accounting practices, the net income was already presented net of the stakes of non-controlling shareholders. According to the new practices (IFRS), net income is presented on a consolidated basis, so that the allocation of the portion belonging to the Company and the portion corresponding to the rights of non-controlling shareholders are presented separately. Accumulated effects of the adjustments on the Shareholders' Equity on 12/31/2010 (R$ million) Net loss with the adoption of the international practices Adjustments Pension Plan (195) Reversal of regulatory assets and liabilities 15 ICPC 01 - Intagible asset recomposition 18 Use of Public Asset (24) Depreciation for the concession period (generation assets) (31) Other adjustments 4 Total Adjustments Additions to the Shareholders' Equity ICPC 01 - Register of the financial asset fair value 186 Fixed asset - attributed cost 1 610 Total additions Note: (1) The accumulated effects of the adjustments on the Shareholders' Equity were -R$ 234 million on 12 /31/2009. CPFL Energia - Shareholders' Equity on 12 /31/2010 (R$ million) Consolidated Share capital 4,793 Capital Reserve 0 Profit Reserve 419 Proposed additional dividend 486 Asset valuation reserve 796 Accumulated net income/(loss) 0 Subtotal 6,494 Shareholders's Capital attributed to the non-controlling shareholders 256 Total Shareholders' Capital Page 9 of 41 2.2) Impacts on the Financial Statements Variation R$ MM (%) Net Revenue Current Model (BRGAAP) - pro-forma 3.7% Adjustments Ceran Consolidation (+35%) 72 73 Non-Accounting for Regulatory Assets and Liabilities (69) 91 Revenue from building the infrastructure of the concession 1,044 616 Other adjustments 16 12 Total Adjustments Current Model (IFRS) - official 5.9% Variation R$ MM (%) EBITDA Current Model (BRGAAP) - pro-forma 16.9% Adjustments Adjustments on Net Revenue 1,063 792 Ceran Consolidation (+35%) (Costs) (12) (14) Non-Accounting for Regulatory Assets and Liabilities 91 524 (Cost of Electric Energy) Cost of building the infrastructure of the concession (1,044) (616) Other adjustments 21 1 Total Adjustments Current Model (IFRS) - official -3.0% Variation R$ MM (%) Net Income Current Model (BRGAAP) - pro-forma 20.0% Adjustments Adjustments on EBITDA 118 687 Ceran Consolidation (+35%) (Depreciation, Financial Result (41) (39) and Income Tax/Social Contribution) Non-Accounting for Regulatory Assets and Liabilities (3) (207) (Financial Result and Income Tax/Social Contribution) Depreciation on Generation - attributed cost 1 (does not affect dividends) (26) (26) Other adjustments (32) (13) Total Adjustments 16 Current Model (IFRS) - official -7.6% Note: (1) Cost increase due to the assets revaluation, with its counterpart on the comprehensive income (Shareholderss Equity). Page 10 of 41 3) ECONOMIC-FINANCIAL PERFORMANCE Consolidated Income Statement - CPFL Energia (R$ Thousands) 4T10 4T09 4T10 x 4T09 Prior Model (BRGAAP) Consolidation Adjustments Current Model (IFRS) Prior Model (BRGAAP) Consolidation Adjustments Current Model (IFRS) Prior Model (BRGAAP) Current Model (IFRS) Gross Operating Revenues 1.22% 4.97% Net Operating Revenues 2,778,450 18,108 382,010 3,178,568 2,839,635 18,512 139,975 2,998,122 -2.15% 6.02% Cost of Electric Power (1,571,236) (1,489) (67,205) (1,639,930) (1,735,191) (990) 245,956 (1,490,225) -9.45% 10.05% Operating Costs & Expenses (531,251) (4,891) (370,961) (907,105) (497,130) (5,674) (222,485) (725,289) 6.86% 25.07% EBIT 675,963 11,728 (56,156) 631,533 607,314 11,848 163,446 782,608 11.30% 0.00% EBITDA 9.04% -14.28% Financial Income (Expense) (124,446) (4,968) 14,702 (114,712) (87,329) (5,261) 1,041 (91,549) 42.50% 25.30% Income Before Taxes 551,519 6,760 (41,456) 516,821 519,985 6,587 164,487 691,059 6.06% -25.21% NET INCOME -10.21% -33.52% 2010 x 2009 Prior Model (BRGAAP) Consolidation Adjustments Current Model (IFRS) Prior Model (BRGAAP) Consolidation Adjustments Current Model (IFRS) Prior Model (BRGAAP) Current Model (IFRS) Gross Operating Revenues 5.28% 6.58% Net Operating Revenues 10,961,602 71,930 990,197 12,023,729 10,565,982 73,364 718,660 11,358,006 3.74% 5.86% Cost of Electric Power (6,310,235) (4,447) 92,192 (6,222,490) (6,531,022) (5,049) 521,562 (6,014,509) -3.38% 3.46% Operating Costs & Expenses (1,915,654) (18,815) (1,127,455) (3,061,924) (1,833,641) (20,177) (706,996) (2,560,814) 4.47% 19.57% EBIT 2,735,713 48,668 (45,066) 2,739,315 2,201,319 48,138 533,226 2,782,683 24.28% 0.00% EBITDA 16.88% -2.96% Financial Income (Expense) (360,396) (21,485) 27,938 (353,943) (316,795) (17,249) 24,338 (309,706) 13.76% 14.28% Income Before Taxes 2,375,317 27,183 (17,128) 2,385,372 1,884,524 30,889 557,564 2,472,977 26.04% -3.54% NET INCOME 20.00% -7.63% 3.1) Operating Revenue Gross operating revenue in 4Q10 reached R$ 4,592 million, representing an increase of 5.0% (R$ 217 million). Net operating revenue reached R$ 3,179 million in 4Q10, an increase of 6.0% (R$ 180 million). Excluding the revenue from building the infrastructure of the concession (which does not affect the results because of the related cost, in the same amount), net operating revenue would have amounted to 2,833 million, an increase of 1.4% (R$ 40 million). The upturn in operating revenue was mainly caused by the increase of 55.7% (R$ 114 million) in TUSD revenue from free customers, due to the recovery in industrial activity and to the migration of captive customers to the free market. The increase in operating revenue was partially offset by the following factors: Strong positive impact on 4Q09 revenue due to the higher financial components on the tariffs. This was caused by: (i) the pass-through of 2008 cost increases (the activation of thermal generating plants and the increase of foreign exchange rate); and (ii) the charge of the extraordinary tariff readjustment (ended in 2009) used to offset losses incurred during the 2001 energy rationing; Reduction of 1.9% in the commercialization and generation sales, excluding related parties, due principally to the reduction in sales through short term bilateral contracts, effective in 2009, in the commercialization segment. In 2010, gross operating revenue reached R$ 17,557 million, an increase of 6.6% (R$ 1,083 million). Net operating revenue reached R$ 12,024 million, an increase of 5.9% (R$ 666 million). Excluding the revenue from building the infrastructure of the concession, net operating revenue would have amounted to 10,980 million, an increase of 2.2% (R$ 238 million). 3.2) Cost of Electric Energy The cost of electric energy, comprising the purchase of electricity for resale and charges for the use of the distribution and transmission system, amounted to R$ 1,640 million in 4Q10, representing an increase of 10.0% (R$ 150 million): The cost of electric power purchased for resale in 4Q10 was R$ 1,327 million, representing an increase of 7.3% (R$ 90 million), due principally to the following effects: Page 11 of 41 (i) Increase of 6.1% (R$ 84 million) in the cost of energy purchased in the regulated and free contracting environments, mainly due to: ü The increase of 7.6% (R$ 75 million) in the cost of energy purchased in the regulated contracting environment; ü Increase in cost regarding the energy acquisition by Epasa, in 4Q10 (R$ 31 million); ü Increase in cost regarding the energy acquisition by Chapecoense, in 4Q10 (R$ 10 million), due to the delay of the commercial start-up of Foz do Chapecó Hydroelectric Facility, which postponed the beginning of operation of the other machines. (ii) Decrease in Pis and Cofins tax credits (R$ 7 million). Charges for the use of the transmission and distribution system reached R$ 313 million in 4Q10, a 23.7% increase (R$ 60 million), mainly due to the increase in system service usage charges - ESS (R$ 53 million). 3.3) Operating Costs and Expenses Operating costs and expenses were R$ 907 million in 4Q10, a 25.1% increase (R$ 182 million) due to the following factors: The cost of building the infrastructure of the concession (which does not affect the results because of the related revenue, in the same amount), reached R$ 345 million in 4Q10, representing an increase of R$ 141 million. This amount is recorded in the line of expenses with outsourced services, with its counterpart in the line of revenue from electricity sales to final consumers; The PMSO item reached R$ 382 million in 4Q10, an increase of 7.2% (R$ 25 million), mainly due to the following factors: (i) Personnel expenses, which reported an increase of 11.6% (R$ 16 million) principally due to the following effects: ü Collective Bargaining Agreement for 2010 (R$ 7 million); ü The business expansion of CPFL Atende (R$ 2 million) and CPFL Total (R$ 1 million); ü The decrease in the 4Q09 personnel expenses, due to the accounting adjustments on the controlled companies: RGE, CPFL Leste Paulista, CPFL Sul Paulista and CPFL Jaguari (R$ 2 million). (ii) Expenses with material, which registered an increase of 6.5% (R$ 1 million); (iii) Out-sourced services expenses, which registered an increase of 41.9% (R$ 43 million) due, among other factors, to the following effects: ü Increase at CPFL Paulista (R$ 12 million), due, among other factors, to the following effects: (i) increase in the expenses with maintenance of assets (R$ 2 million); (ii) expenses with networks incorporation and physical inventory of assets (R$ 3 million); (iii) increase in the information technology expenses (R$ 1 million); and (iv) increase in telephony expenses; ü Increase at CPFL Piratininga (R$ 4 million), principally due to the expenses with the 3 rd cycle of Tariff Review and with the implementation of the Manual of Public Accounting in the Energy Sector (R$ 1 million); Page 12 of 41 ü Increase at RGE (R$ 1 million), mainly due to the expenses with maintenance of assets; ü Increase at CPFL Geração, due to the commercial start-up, in 2010, of Foz do Chapecó Hydroelectric Facility and of Baldin and Epasa Thermoelectric Facilities (R$ 1 million); ü Increase at CPFL Brasil (R$ 7 million), mainly due to: (i) higher expenses with consulting related to business development at CPFL Brasil (R$ 5 million); and (ii) business expansion of CPFL Total (R$ 2 million). ü Increase at CPFL Serviços (R$ 7 million) due to business expansion. The increase in PMSO was partially offset by the decrease of 36.1% (R$ 35 million) in other operating costs/expenses, mainly due to the following factors: ü Increase of the 4Q09 non-recurring expense related to the liability complement of free energy, according to Aneels Resolution No. 387/2009 (R$ 17 million); ü Decrease in legal and judicial expenses and indemnities at CPFL Paulista (R$ 10 million). The Depreciation and Amortization items which represented a net increase of 14.9% (R$ 25 million), mainly due to the following effects: (i) Increase at CPFL Geração (R$ 12 million), due to the commercial start-up, in 4Q10, of Foz do Chapecó Hydroelectric Facility (R$ 6 million) and to the acceleration of the depreciation rate (limited to the end of the concession) (R$ 4 million); (ii) Increases at CPFL Paulista (R$ 8 million) and at CPFL Piratininga (R$ 3 million), due to the beginning of the new billing system amortization. The increase in the operating costs/expenses was partially offset by the following factor the Private Pension Fund, an item which represented a revenue of R$ 6 million in 4Q09 and of R$ 15 million in 4Q10, resulting in a positive variation of R$ 9 million. This variation is due to the expected estimated impact on actuarial assets and liabilities, according to CVM Deliberation No. 371/00, as shown in the Actuarial Report. 3.4) EBITDA Based on the above factors 4Q10 EBITDA reached R$ 812 million, registering a 14.3% decrease (R$ 135 million). In 2010, EBITDA reached R$ 3,350 million, registering a 3.0% decrease (R$ 102 million). 3.5) Financial Result The 4Q10 net financial expense was R$ 115 million, a 25.3% increase (R$ 23 million) compared with the net financial expense of R$ 92 million reported in 4Q09. The items explaining these changes are as follows: Financial Revenues: an increase of 49.9% (R$ 50 million) from R$ 101 million in 4Q09 to R$ million in 4Q10, as a result of the following factors: ü Guarantees (R$ 41 million): variance related to the white-off of the guarantee which percentage is higher than the companys participation in a generation facility. This amount was partially offset by the write-off of the corresponding asset (financial expense of R$ 26 million). The net impact on the financial result was R$ 14 million; Page 13 of 41 ü Income from financial investments. Financial Expenses: an increase of 38.2% (R$ 74 million) from R$ 192 million in 4Q09 to R$ million in 4Q10, due to the following factors: ü Public Asset Usage  UBP (R$ 13 million): monetary update of the UBP liability of Foz do Chapecó Hydroelectric facility, after its commercial start-up; ü Guarantees (R$ 26 million): variance related to the asset write-off, as mentioned before; ü Increase in debt charges and in monetary update, mainly due to the increase in debt and to the increase in the CDI Interbank rate. 3.6) Taxation on the Result In 4Q10, the income tax and the social contribution totated R$ 155 million, an increase of R$ 8 million, compared to the amount registered in 4Q09. This increase is mainly due to the lower use of tax credits (R$ 18 million in 4Q10 compared to R$ 77 million in 4Q09). 3.7) Net Income Net income in 4Q10 was R$ 362 million, a decrease of 33.5% (R$ 182 million). In 2010, net income was R$ 1,560 million, representing a decrease of 7.6% (R$ 129 million). 4) DEBT 4.1) Financial Debt (Including Hedge) CPFL Energias financial debt (including hedge) increased by 19.2% to R$ 9,418 million in 3Q10. The main contributing factors to the variation in the balance of financial debt were: CPFL Geração and Generation Projects : funding (BNDES and other financial institutions), net of amortizations, totaling R$ 394 million, with the following highlights: Debentures issuances by CPFL Geração (3 rd Issue of R$ 264 million), EPASA (1 st Issue of R$ 204 milhões), ENERCAN (R$ 53 million) and BAESA (R$ 9 million), for debt rollover and investments funding; Funding of working capital by CPFL Geração (R$ 618 million); Page 14 of 41 Funding of BNDES financing for CPFL Geração (R$ 176 million), Foz do Chapecó (R$ 127 million) and CPFL Bioenergia (R$ 30 million); Funding of BNB financing for EPASA (R$ 97 milhões); Amortizations carried out in compliance with Brazilian Central Bank Resolution 2770 by CPFL Geração (R$ 618 million); Amortizations of working capital by CPFL Geração (R$ 99 million) and CERAN (R$ 15 million); Amortizations of the principal of EPASA (R$ 230 million) and BAESAs debentures (R$ 7 million); Amortization of IDBs loan for ENERCAN (R$ 54 million); Amortization of Furnas loan for CPFL Geração (R$ 47 million); Amortizations of BNDES financing for CPFL Geração, BAESA, CERAN and ENERCAN, totaling R$ 115 million. CPFL Energia, Groups Distributors and CPFL Brasil : funding (BNDES and other financial institutions), net of amortizations, totaling R$ 932 million, with the following highlights: Debentures issuances by CPFL Piratininga (3 rd Issue of R$ 260 million and 4 th Issue of R$ 280 million), for debt rollover and investments funding; Funding of rural credit by RGE (R$ 233 million), CPFL Paulista (R$ 197 million), CPFL Piratininga (R$ 18 million), CPFL Santa Cruz (R$ 16 million), CPFL Leste Paulista (R$ 16 million), CPFL Sul Paulista (R$ 10 million), CPFL Mococa (R$ 8 million) and CPFL Jaguari (R$ 2 million); Funding of working capital by CPFL Paulista (R$ 103 million); Funding, net of amortizations, of BNDES financing for Groups Distributors and CPFL Brasil, totaling R$ 309 million; Amortizations of the principal of CPFL Piratininga (1 st Issue of R$ 200 million and 2 nd Issue of R$ 100 million) and CPFL Paulistas debentures (4 th Issue of R$ 65 million); Amortization carried out in compliance with Brazilian Central Bank Resolution 2770 by CPFL Paulista (R$ 103 million); Amortization of working capital by CPFL Piratininga (R$ 50 million). Interest provision in the period, net of interest paid, in the amount of R$ 166 million. Page 15 of 41 Financial Debt - 4Q10 (R$ Thousands) Charges Principal Total Short Term Long Term Short Term Long Term Short Term Long Term Total Local Currency BNDES - Repowering 55 - 5,040 8,498 5,095 8,498 13,593 BNDES - Investment 8,494 - 329,994 3,016,363 338,488 3,016,363 3,354,851 BNDES - Others 1,028 - 72,123 146,414 73,151 146,414 219,565 Financial Institutions 29,932 20,345 144,624 1,255,312 174,556 1,275,657 1,450,213 Others 578 - 23,336 34,488 23,914 34,488 58,402 Subtotal Foreign Currency Financial Institutions 432 8,799 3,750 456,778 4,182 465,577 469,759 Subtotal Debentures CPFL Energia 15,529 - - 450,000 15,529 450,000 465,529 CPFL Paulista 12,248 - 322,934 426,667 335,182 426,667 761,849 CPFL Piratininga 19,591 - 200,000 536,911 219,591 536,911 756,502 RGE 25,806 - 339,660 253,333 365,466 253,333 618,799 CPFL Leste Paulista 1,400 - 23,965 - 25,365 - 25,365 CPFL Sul Paulista 926 - 15,979 - 16,905 - 16,905 CPFL Jaguari 583 - 9,983 - 10,566 - 10,566 CPFL Brasil 9,545 - 164,728 - 174,273 - 174,273 CPFL Geração 31,448 - 424,266 263,137 455,714 263,137 718,851 EPASA - - - 204,406 - 204,406 204,406 BAESA 651 - 5,734 27,237 6,385 27,237 33,622 ENERCAN 339 - 2,711 50,623 3,050 50,623 53,673 Subtotal - Financial Debt Hedge - Financial Debt Including Hedge - Percentage on total (%) - 23.9% 76.1% 100% With regard to financial debt, it is worth noting that R$ 7,167 million (76.1% of the total) are considered long term, and R$ 2,251 million (23.9% of the total) are considered short term. 4.2) Total Debt (Financial Debt + Hedge + Debt with the Private Pension Fund) Total debt, comprising financial debt, hedge (asset/liability) and debt with the private pension fund, amounted to R$ 10,023 million in 4Q10, growth of 15.7%. The nominal average cost of debt rose from 9.4% p.a. in 4Q09 to 10.5% p.a. in 4Q10, due to the upturn in the IGP-M (from -1.7% to 11.3%) (accrued rates in the last 12 months). Debt Profile  4Q10 Page 16 of 41 As a result of the funding operations and amortizations, there was an increase in the CDI-pegged portion (from 57.4%, in 4Q09, to 59.6%, in 4Q10) and the TJLP-indexed portion (from 32.0%, in 4Q09, to 33.3%, in 4Q10), and a decrease in the portion tied to the IGP-M/IGP-DI (from 9.5%, in 4Q09, to 6.7%, in 4Q10). The foreign-currency and TJLP debt would have come to 5.6% and 34.9% of the total, respectively, if banking hedge operations had been excluded. However, as we consider contracted swap operations, which convert the indexation of debt in foreign-currency and TJLP to the CDI, the effective foreign-currency and TJLP debt is 0.4% (all of this possesses a natural hedge  revenue with foreign exchange component) and 33.3%, respectively. 4.3) Adjusted Net Debt R$ Thousands 4Q10 4Q09 Var. Total Debt (10,023,442) (8,661,598) 15.7% (+) Available Funds 1,562,895 1,487,243 5.1% (+) Judicial Deposit 483,355 450,319 7.3% () Adjusted Net Debt 18.6% Note: (1) Not considering the exclusion of the regulatory assets/(liabilities); (2) Related to the income tax of CPFL Paulista. In 4Q10, adjusted net debt totaled R$ 7,977 million, an upturn of 18.6% (R$ 1.253 million). The adjusted net debt in 4Q09, in BRGAAP, would be of R$ 6,203 million, but reaches R$ 6,724 million due to the impact of the IFRS (i) in debt with the private pension fund (R$ 288 million) and (ii) with the consolidation of 100% of Cerans debt (R$ 233 million). The Company closed 4Q10 with a Net Debt / EBITDA ratio of 2.38x. Excluding the balance of the debt of Foz do Chapecó Energia (Foz do Chapecó Hydroelectric Facility), CPFL Bioenergia (Baldin Thermoelectric Facility) and EPASA (Termonordeste and Termoparaíba Thermoelectric Facilities), which recently started operations and, therefore, did not generate 12 months EBITDA to the group, the Net Debt / EBITDA would have been 1.96x. 4.4) New Funding In February 2011, the contracting of loans to the controlled companies CPFL Paulista, CPFL Piratininga, RGE, CPFL Santa Cruz, CPFL Sul Paulista, CPFL Mococa, CPFL Jaguari and CPFL Leste Paulista were approved, with the provision of security by CPFL Energia. Page 17 of 41 The credit loans were contracted through Banco do Brasil, in the total amount of up to R$ 287 million, with 3-year term. The amounts by distributor are as follows: (i) CPFL Paulista : up to R$ 158 million; (ii) RGE : up to R$ 65 million; (iii) CPFL Piratininga : up to R$ 20 million; (iv) CPFL Leste Paulista : up to R$ 18 million; (v) CPFL Sul Paulista : up to R$ 9,8 million; (vi) CPFL Santa Cruz : up to R$ 7,5 million; (vii) CPFL Jaguari : up to R$ 5,9 million; and (viii) CPFL Mococa : up to R$ 3 million. 5) INVESTMENTS In 4Q10, R$ 524 million were invested in business maintenance and expansion, of which R$ 327 million in distribution, R$ 187 million in generation and R$ 10 million in commercialization and value added services (SVA). In 2010, CPFL Energias investments totaled R$ 1,801 million in 2010, an increase of 34.6% (R$ 463 million) in relation to 2009. Listed below are some of the main investments made by CPFL Energia in each segment: (i) Distribution : strengthening and expanding the electricity system to keep pace with market growth, both in terms of energy sales and numbers of customers. Other allocations included electricity system maintenance and improvements, operational infrastructure, the upgrading of management and operational support systems, customer help services and research and development programs, among others; (ii) Generation : chiefly focused on the Foz do Chapecó Hydroelectric Facility, Baldin Thermoelectric Facility and EPASA (Termonordeste and Termoparaíba Thermoelectric Facilities), enterprises that have already entered into commercial operation, and Bio Formosa, Bio Buriti, Bio Ipê and Bio Pedra Thermoelectric Facilities, and Santa Clara Wind Farm, ongoing construction projects. Page 18 of 41 6) CASH FLOW Consolidated Cash Flow (R$ Thousands) Beginning Balance Net Income Including Social Contribution and Income Tax 2,385,372 Depreciation and Amortization 691,793 Interest on Debts and Monetary and Foreign Exchange Restatements 613,946 Income Tax and Social Contribution Paid (705,366) Interest on Debts Paid (573,170) Others (383,362) (356,159) Total Operating Activities Investment Activities Acquisition of Property, Plant and Equipment, and Intangibles (1,800,540) Others (1,347) Total Investment Activities Financing Activities Loans and Debentures 2,571,002 Principal Amortization of Loans and Debentures (1,280,290) Dividends Paid (1,440,094) Others (2,292) Total Financing Activities Cash Flow Generation Ending Balance - 12/31/2010 The cash flow balance closed 2010 at R$ 1,563 million, 5.1% (R$ 76 million) up on the opening figure. We highlight the following factors that contributed to this variation in the cash balance: Cash increase: (i) Cash from operating activities in the amount of R$ 2,029 million; (ii) Funds of loans and debentures, which exceeded amortizations by R$ 1,291 million. Cash decrease: (i) Investments (sum of Acquisition of Property, Plant and Equipment and Intangibles accounts), in the amount of R$ 1,801 million (detailed in item 5, Investments); (ii) Dividend payments related to 2H09 and 1H10, in the amount of R$ 1,440 million. Page 19 of 41 7) DIVIDENDS Thousands of R$ Net Income Non-controlling shareholders' interest (21,756) Net Income - Parent Company Prescribed dividend 6,406 Constitution of Legal Reserve (76,914) Realization of comprehensive income 26,974 Net loss on first time adoption of IFRS (234,278) Net Income Base for Allocation The Board of Directors propose the payment of R$ 1,260 million in dividends to holders of common shares traded on the BM&FBovespa  Bolsa de Valores, Mercadorias e Futuros S.A. (BM&FBOVESPA). This proposed amount corresponds to R$ 2.619770369 per share. Excluding R$ 774 million, related to the 1H10 (paid in September 2010), the balance due is R$ 486 million, equivalent to R$ 1.010190770 per share. CPFL Energia's Dividend Yield 2H08 1H09 2H09 1H10 2H10 Dividend Yield - last 12 months 7.3% 7.6% 7.9% 8.6% 6.9% Note: (1) Based on the average of the closing quotations in each half year period. The 2H10 dividend yield, calculated on the average of the closing quotations in the period (R$ 40.36 per share) is 2.5% (6.9% in the last 12 months). The declared amounts are in line with the Companys dividend policy, which states that shareholders will receive at least 50% of adjusted half-yearly net income as dividends and/or interest on equity (IOE). Page 20 of 41 8) STOCK MARKET 8.1) Share Performance CPFL Energia, which has a current free float of 30.7%, is listed on both the BM&FBOVESPA and the NYSE. The shares closed the period priced at R$ 41.20 per share and US$ 76.81 per ADR, respectively (closing price in 12/31/2010 - adjusted per dividends). In 4Q10, the shares appreciated 6.5% on the BM&FBOVESPA and 9.1% on the NYSE, outperforming major market indexes. In 2010, the shares appreciated 25.7% on the BM&FBOVESPA and 33.7% on the NYSE, also outperforming major market indexes. Page 21 of 41 8.2) Average Daily Volume The daily trading volume in 2010 averaged R$ 33.3 million, of which R$ 17.4 million on the BM&FBOVESPA and R$ 15.9 million on the NYSE, 22.1% up on 2009. The number of trades on the BM&FBOVESPA increased by 3.0%, rising from a daily average of 1,366, in 2009, to 1,406, in 2010. 8.3) Ratings On September 8, 2010, Fitch Ratings raised the long-term national rating of CPFL Energia and its subsidiary CPFL Paulista, from AA(bra) to AA+(bra). The agency also changed the outlook, from positive to stable. The following table shows the evolution of CPFL Energias corporate ratings: Ratings of CPFL Energia - National Scale Agency Standard & Poor's Rating brAA+ brAA+ brAA+ brAA- brA+ brA Outlook Stable Stable Stable Stable Positive Positive Fitch Ratings Rating AA+ (bra) AA (bra) AA (bra) AA (bra) A+ (bra) A- (bra) Outlook Stable Positive Positive Stable Stable Stable Note: Close-of-period positions. Page 22 of 41 9) CORPORATE GOVERNANCE CPFL Energias corporate governance model is based on four principles  transparency, equity, accountability and corporate responsibility  and is adopted by all the companies in the CPFL group. CPFL Energia is listed on the Novo Mercado of the BM&FBOVESPA and its Level III ADRs are traded on the NYSE, being submitted to arbitration at the BM&FBOVESPAs Market Arbitration Chamber. The company's capital stock is composed of common shares only, and ensures tag-along rights equivalent to 100% of the amount paid to the controlling shareholders in the case of disposal of control. The Companys Board of Directors has as its objetive to define the overall business guidelines and elect the Board of Executive Officers, among other responsibilities determined by the law and the Bylaws. Its working rules are defined in the Internal Rules. The Board is composed of one independent member and six members designated by the controlling shareholders, with a one-year term of office, reelection being admitted. It normally meets once a month but may be convened whenever necessary, electing, among its members, the Chairman and the Vice-Chairman. No member may serve on the Companys Board of Executive Officers. The Board of Directors constituted three committees and defined its competence in a sole Internal Rules: the Human Resources Committee, Related Parties Committee and Management Processes Committee. Whenever necessary, ad hoc commissions are installed to advise the Board on such specific issues as: corporate governance, strategies, budgets, energy purchases, new operations and financial policies. CPFL Energia maintains a permanent Fiscal Council comprising five members who also carry out the attributes of the Audit Committee, in accordance with the rules of the Securities and Exchange Commission (SEC). The Fiscal Councils working rules are defined in the Internal Rules and in the Fiscal Council Guide. The Board of Executive Officers comprises seven officers, with a two-year term of office, being admitted the reelection. It represents the Company and manages its business in accordance with the policy defined by the Board of Directors. The Chief Executive Officer is responsible for nominating the other statutory officers. 9.1) Certification On February 28, 2011, Bureau Veritas Certification certified that the Companys Quality Management System was evaluated and found to comply with the requirements of ISO 9001:2008 Standard, in the scope Risk Management and Evaluation of Internal Controls on Financial Statements. Page 23 of 41 10) SHAREHOLDERS STRUCTURE CPFL Energia is a holding company, whose results depend directly on those of its subsidiaries. 10.1) Stock Reverse Split/Split and ADRs Ratio Change CPFL Energias Board of Directors, in the meeting held on February 23, 2011, (i) resolved to submit for voting at the Extraordinary General Shareholders Meeting (to be held in April 28, 2011) to reverse split the common shares at the ratio of 10 (ten) to 1 (one), with the simultaneous split of each share submitted to forward split at the ratio of 1 (one) to 20 (twenty), and (ii) approved the ADR ratio change, from 1 (one) ADR equivalent to 3 (three) common shares to 1 (one) ADR equivalent 2 (two) common shares. Benefits: (i) probable increase in the liquidity of the common shares and ADRs, (ii) greater access of the individual investor to the negotiations (lower stock quotation), (iii) increase of the active shareholders base, and (iv) optimization of the management of the shareholder base. Estimated Timeline: July 2011  Commencement of trading (in the new quotation) of the common shares submitted to reverse split and split, and of the ADRs with the ratio changed; August 2011  Payment of common shares fractions. Page 24 of 41 11) PERFORMANCE OF THE BUSINESS SEGMENTS 11.1) Distribution Segment 11.1.1) Economic-Financial Performance Consolidated Income Statement - Distribution (R$ Thousands) Prior Model (BRGAAP) Current Model (IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues 0.7% 6.5% 7.9% Net Operating Revenues 2,380,240 2,454,849 -3.0% 9,500,865 9,062,347 4.8% 10,475,200 9,769,203 7.2% Cost of Electric Power (1,505,207) (1,663,288) -9.5% (6,109,424) (6,274,568) -2.6% (6,017,232) (5,753,005) 4.6% Operating Costs & Expenses (375,397) (377,956) -0.7% (1,412,597) (1,374,683) 2.8% (2,464,652) (2,011,302) 22.5% EBIT 499,637 413,605 20.8% 1,978,844 1,413,096 40.0% 1,993,316 2,004,896 -0.6% EBITDA 15.1% 28.1% -3.3% Financial Income (Expense) (113,959) (100,749) 13.1% (256,760) (260,170) -1.3% (79,118) (98,939) -20.0% Income Before Taxes 385,678 312,856 23.3% 1,722,084 1,152,926 49.4% 1,914,198 1,905,957 0.4% NET INCOME 16.5% 42.2% 0.6% Note: The distributors financial performance tables are attached to this report in item 12.7. Operating Revenue In 2010 (current model  IFRS) gross operating revenue reached R$ 15,864 million, representing an increase of 7.9% (R$ 1,160 million) and the net operating revenue reached R$ 10,475 million in 2010, an increase of 7.2% (R$ 706 million). Excluding the revenue from building the infrastructure of the concession (which does not affect the results because of the related cost, in the same amount), the net operating revenue would have amounted to 9,432 million, an increase of 3.0% (R$ 278 million). The upturn in operating revenue was mainly caused by the increase of 3.8% on the sales to the captive market and by the 41.7% increase in TUSD revenue from free customers, partially offset by the positive impact in 2009 revenue, caused by the higher financial components in 2009 tariffs, due to: (i) the pass-through of 2008 cost increases (the activation of thermal generating plants and the increase of foreign exchange rate); and (ii) the charge of the extraordinary tariff readjustment (ended in 2009) used to offset losses incurred during the 2001 energy rationing. Cost of Electric Power In 2010 (current model - IFRS), the cost of electric energy, comprising the purchase of electricity for resale and charges for the use of the distribution and transmission system, amounted to R$ 6,017 million, representing an increase of 4.6% (R$ 264 million). This increase was substantially covered in the revenue, with no relevant impact on the EBITDA. Operating Costs and Expenses In 2010 (current model - IFRS), operating costs and expenses were R$ 2,465 million, a 22.5% increase (R$ 453 million), due to the following factors: The cost of building the infrastructure of the concession (which does not affect the results because of the related revenue, in the same amount), reached R$ 1,044 million, an increase of R$ 428 million. This amount is recorded in the line of expenses with outsourced services, with its counterpart in the line of revenue from electricity sales to final consumers; The PMSO item reached R$ 1,148 million, registering an increase of 8.8% (R$ 93 million), mainly due to the following factors: Page 25 of 41 (i) Personnel expenses, which reported an increase of 6.9% (R$ 33 million); (ii) Expenses with material, which registered an increase of 8.3% (R$ 5 million); (iii) Out-sourced services expenses, which registered an increase of 19.3% (R$ 62 million); The increase in PMSO was partially offset by the reduction of 3.3% (R$ 7 million) in the other operating costs/expenses, due to, among other factors, the increase of the 4Q09 non-recurring expense related to the liability complement of free energy, according to Aneels Resolution No. 387/2009 (R$ 17 million). The Depreciation and Amortization items which represented a net increase of 2,4% (R$ 8 million). The increase in the operating costs/expenses was partially offset by the following factor: The Private Pension Fund, an item which represented a revenue of R$ 3 million in 2009 and in 2010 a revenue of R$ 79 million, resulting in a positive variation of R$ 76 million. This variation is due to the expected estimated impacts on the actuarial assets and liabilities, according to CVM Deliberation No. 371/00, as shown in the Actuarial Report. EBITDA In 2010 (current model - IFRS), EBITDA reached R$ 2,265 million, registering a 3.3% decrease (R$ 78 million), mainly due to the impact of higher financial components in 2009 revenue, without the respective register in the cost of electric energy and the charges, due to the adoption of IFRS. Financial Result In 2010 (current model - IFRS), the net financial expense was R$ 79 million, a 20.0% decrease (R$ 20 million) compared with the net financial expense of R$ 99 million reported in 2009. The items explaining these changes are as follows: Financial Expenses: an increase of 9.2% (R$ 33 million) from R$ 362 million in 2009 to R$ 395 million in 2010; Financial Revenues: an increase of 20.2% (R$ 53 million) from R$ 263 million in 2009 to R$ 316 million in 2010. Net Income In 2010 (current model - IFRS), net income was R$ 1,308 million, representing an increase of 0.6% (R$ 7 million). Page 26 of 41 11.1.2) Tariff Adjustment Dates of Tariff Adjustments Distribution Company Date CPFL Piratininga October 23 th CPFL Santa Cruz February 3 rd CPFL Leste Paulista February 3 rd CPFL Jaguari February 3 rd CPFL Sul Paulista February 3 rd CPFL Mococa February 3 rd CPFL Paulista April 8 th RGE June 19 th 11.1.2.1) CPFL Piratininga Aneel Ratifying Resolution 1,075 of October 19 2010 readjusted electric energy tariffs of CPFL Piratininga by 10.11%, made up of 8.59% with respect to the Tariff Readjustment and 1.52% with respect to external financial components to the Annual Tariff Readjustment, corresponding to an average effect of +5.66% on consumer billings. The new tariffs come into effect on October 23 2010. 11.1.2.2) CPFL Santa Cruz, CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista and CPFL Mococa On February 3 2011, Aneel published in the Federal Official Gazette, the Annual Tariff Readjustment Indices for 2011 for the CPFL Santa Cruz, CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista and CPFL Mococa distributors, effective from the same date, as shown in the table at the end of item 11.1.2.5. 11.1.2.3) CPFL Paulista Aneel Ratifying Resolution 961 of April 6 2010 readjusted the electricity energy tariffs at CPFL Paulista by 2.70%, 1.55% relative to the Tariff Readjustment and 1.15% with respect to the financial components external to the Annual Tariff Readjustment, corresponding to an annual impact of -5.69% on the billings of captive consumers. The new tariffs come into effect on April 8 2010 and will remain in force until April 7 2011. 11.1.2.4) RGE Aneel Ratifying Resolution 1,009 of June 15 2010 readjusted the electricity energy tariffs at RGE by 12.37%, 1.72% relative to the Tariff Readjustment and 10.65% with respect to the financial components external to the Annual Tariff Readjustment, corresponding to an average impact of 3.96% on the billings of captive consumers. The new tariffs come into effect on June 19 2010 and will remain in force until June 18 2011. Aneel Ratifying Resolution 957 of March 30 2010 amended RGEs contractual readjustment and tariff review date, extending to June 18 2010 the electric energy tariffs for the concessionaire as Page 27 of 41 set forth in Ratifying Resolution 810 of April 14 2009. (On April 14 2009, in accordance with Ratifying Resolution 810, Aneel readjusted RGEs electric energy tariffs by 18.95%, 10.44% relative to the Tariff Readjustment and by 8.50% with respect to the financial components external to the Annual Tariff Readjustment). 11.1.2.5) Table with Adjustments The adjustments are presented per distributor in the following table: Annual Tariff Adjustment CPFL RGE CPFL CPFL Santa CPFL Leste CPFL CPFL Sul CPFL Index (IRT) Paulista Piratininga Cruz Paulista Jaguari Paulista Mococa Term >>>>> 04/08/2010 06/19/2010 10/23/2010 02/03/2011 02/03/2011 02/03/2011 02/03/2011 02/03/2011 Economic IRT 1.55% 1.72% 8.59% 8.01% 6.42% 5.22% 6.57% 6.84% Financial Components 1.15% 10.65% 1.52% 15.61% 1.34% 0.25% 1.45% 2.66% Total IRT 2.70% 12.37% 10.11% 23.61% 7.76% 5.47% 8.02% 9.50% 11.2) Commercialization and Services Segment Consolidated Income Statement - Commercialization and Services (R$ Thousands) Prior Model (BRGAAP) Current Model (IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues 4.0% -1.7% -1.7% Net Operating Revenues 484,463 469,931 3.1% 1,779,120 1,784,241 -0.3% 1,777,739 1,784,241 -0.4% EBITDA -8.6% 3.8% 3.4% NET INCOME -21.3% -2.2% -2.1% Operating Revenue In 2010 (current model  IFRS), gross operating revenue reached R$ 1.991 million, representing a decrease of 1.7% (R$ 35 million), while net operating revenue moved down by 0.4% (R$ 7 million) to R$ 1.295 million. EBITDA In 2010 (current model  IFRS), EBITDA totaled R$ 308 million, an increase of 3.4% (R$ 10 million). Net Income In 2010 (current model  IFRS), net income amounted to R$ 206 million, down by 2.1% (R$ 5 million). Page 28 of 41 11.3) Generation Segment 11.3.1) Economic-Financial Performance Consolidated Income Statement - Generation (R$ Thousands) Prior Model (BRGAAP) Current Model (IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues 27.1% 13.7% 12.5% Net Operating Revenues 291,962 234,951 24.3% 1,031,924 916,149 12.6% 1,121,266 1,001,389 12.0% Cost of Electric Power (59,142) (11,421) 417.8% (176,411) (48,126) 266.6% (180,857) (53,176) 240.1% Operating Costs & Expenses (67,440) (56,027) 20.4% (224,851) (203,371) 10.6% (319,143) (293,996) 8.6% EBIT 165,380 167,503 -1.3% 630,662 664,652 -5.1% 621,266 654,217 -5.0% EBITDA 3.3% -3.3% -2.5% Financial Income (Expense) (100,855) (80,925) 24.6% (291,882) (239,406) 21.9% (270,496) (192,107) 40.8% Income Before Taxes 64,526 86,578 -25.5% 338,780 425,246 -20.3% 350,770 462,110 -24.1% NET INCOME -2.0% -16.1% -22.0% Operating Revenue In 2010 (current model  IFRS), gross operating revenue reached R$ 1.193 million, representing an increase of 12.5% (R$ 133 million), while net operating revenue moved up by 12.0% (R$ 120 million) to R$ 1.121 million, chiefly due to the following factors: Additional revenue from EPASA (R$ 69 million); Additional revenue from Chapecoense (R$ 44 million), due to the start of the contract of Foz do Chapecó Hydroelectric Facility; Additional revenue from CPFL Bioenergia (beginning of operations in August 2010). Cost of Electric Power In 2010 (current model  IFRS), the cost of electric power increased 240.1% (R$ 128 million) to R$ 181 million, chiefly due to the following factors: Expenses increment with the acquisition of energy by EPASA since March 2010, to honor assumed commitments, while the start-up of Termonordeste and Termoparaíba Thermoelectric Facilities did not occur; Expenses increment with the acquisition of energy by Chapecoense in 2H10, due to the start of the contract of Foz do Chapecó Hydroelectric Facility. Operating Costs and Expenses In 2010 (current model  IFRS), operating costs and expenses moved up by 8.6% (R$ 25 million) to R$ 319 million, chiefly due to the following factors: The PMSO item, which reached R$ 131 million, an increase of 11.4% (R$ 13 million) , chiefly due to the following factors: ü The Personnel Expenses item, which reached R$ 35 million, an increase of 10.5% (R$ 3 million), mainly due to the 2010 collective bargaining agreement; ü The Material Expenses item, which reached R$ 4 million, an increase of 44.8% (R$ 1 million); ü The Other Operating Costs/Expenses item, which reached R$ 62 million, an increase of 32.2% (R$ 15 million), mainly due to costs reduction with royalties carried out by CERAN, ENERCAN and BAESA in relation to the decrease of energy generated in the period (R$ 1 million); Page 29 of 41 Partially offsetting: ü The Outsourced Services Expenses item, which reached R$ 30 million, a decrease of 17.5% (R$ 6 million). The Depreciation and Amortization item, which reached R$ 171 million, an increase of 8.0% (R$ 13 million). EBITDA In 2010 (current model  IFRS), EBITDA was R$ 809 million, a decrease of 2.5% (R$ 21 million). Financial Result In 2010 (current model  IFRS), net financial expense was R$ 270 million, up by 40.8% (R$ 78 million). The items explaining these changes are as follows: Financial Revenues: an increase of 74.0% (R$ 23 million) from R$ 31 million in 2009 to R$ 54 million in 2010, chiefly due to the upturn in Revenue from Financial Investments, as a result of the increase in the amount of financial investments; Financial Expenses: an increase of 45.4% (R$ 101 million) from R$ 223 million in 2009 to R$ 324 million in 2010, chiefly due to the increase in the Debt Charges, as a result of the increase in the indebtedness. Net Income In 2010 (current model  IFRS), net income was R$ 262 million, a decrease of 22.0% (R$ 74 million). 11.3.2) Status of Generation Projects Foz do Chapecó Hydroelectric Facility (Foz do Chapecó Energia)  In operation The first, second and third turbines of the Foz do Chapecó Hydroelectric Facility began commercial operations on October 14, November 23 and December 30, 2010, respectively, reaching 100% of the facilitys assured power (432 average-MW). The forth and last turbine began commercial operations on March 12, 2011. CPFL Geração has a 51% share in the project, equivalent to an installed capacity and assured power of 436.1 MW and 220.3 average-MW, respectively. R$ 1.3 billion were invested in the project. Termonordeste and Termoparaíba Thermoelectric Facilities (EPASA)  In operation Termonordeste and Termoparaíba Thermoelectric Facilities, located at the Paraíba State, began commercial operations on December 24, 2010 and January 13, 2011, respectively. CPFL Geração has a 51% share in the project, equivalent to an installed capacity of 174.2 MW. R$ 310 million were invested in the project. Additional information: (i) average dispatch of 4% p.a. in order of merit and (ii) 15-year PPA  A-3 auction of July 2007. Page 30 of 41 Bio Buriti Thermoelectric Facility (CPFL Bio Buriti) Bio Buriti Thermoelectric Facility, located at Buritizal (São Paulo State), is under construction (57% of works completed  February 2011). Commercial start-up is scheduled for 2Q11. The estimated investment in the project is of R$ 135 million. The installed capacity is of 50 MW, with 21.2 MW of energy exported to CPFL Brasil, during the harvest season. Bio Ipê Thermoelectric Facility (CPFL Bio Ipê) Bio Ipê Thermoelectric Facility, located at Nova Independência (São Paulo State), is under construction (40% of works completed  February 2011). Commercial start-up is scheduled for 2Q11. The estimated investment in the project is of R$ 26 million. The installed capacity is of 25 MW, with 8.4 MW of energy exported to CPFL Brasil, during the harvest season. Bio Formosa Thermoelectric Facility (CPFL Bio Formosa) Bio Formosa Thermoelectric Facility, located at Paraíba State, is under construction (85% of works completed  February 2011). Commercial start-up is scheduled for 3Q11. The estimated investment in the project is of R$ 127 million. The installed capacity is of 40 MW and the assured power is of 16 average-MW. Approximately 70% of the energy was sold in the A-5 Auction occurred in 2006 (price: R$ 179.10/MWh) and the remaining energy will be sold to the free market. Bio Pedra Thermoelectric Facility (CPFL Bio Pedra) Bio Ipê Thermoelectric Facility, located at Serrana (São Paulo State), is under construction (12% of works completed  February 2011). Commercial start-up is scheduled for 2Q12. The estimated investment in the project is of R$ 205 million. The installed capacity is of 70 MW and the assured power is of 24 average-MW. The energy was sold in the 3 rd Reserve Energy Auction occurred in August 2010 (price: R$ 145.48/MWh). Santa Clara I, II, III, IV, V and VI and Eurus VI Wind Farms Santa Clara I, II, III, IV, V and VI and Eurus VI Wind Farms, located at Rio Grande do Norte State, are under construction (16% of works completed  December 2010). Start-up is scheduled for July 2012. The total investment in the project is of R$ 801 million. CPFL Geração has a 100% share in the project, equivalent to an installed capacity and assured power of 188 MW and 76 average-MW, respectively. The energy was sold in the Reserve Auction occurred in December 2009 (price: R$ 150.00/MWh). Campo dos Ventos II Wind Farm The start-up of Campos dos Ventos II Wind Farm, located at Rio Grande do Norte State, is scheduled for 3Q13. The total investment in the project is of R$ 127 million. CPFL Geração has a 100% share in the project, equivalent to an installed capacity and assured power of 30 MW and 14 average-MW, respectively. The energy was sold in the Reserve Auction occurred in August 2010 (price: R$ 126.19/MWh). Page 31 of 41 Campo dos Ventos I, III, IV and V and Eurus V Wind Farms  Announcement of building to the commercialization in the free market The start-up of Campo dos Ventos I, III, IV and V and Eurus V Wind Farms, located at Rio Grande do Norte State, is scheduled for 3Q13. The beginning of construction is scheduled for 3Q11, after ANEELs authorization. The total investment in the project is of R$ 600 million. CPFL Geração has a 100% share in the project, equivalent to an installed capacity of 150 MW. The energy will be sold to the free market. Additional information: construction approval considering the Excerpt from the Minutes of the Board of Directors Meeting held on February 23, 2011. 11.3.3) Installed Capacity and Assured Power Evolution With the acquisition of the Diamante Small Hydroelectric Power Plant (4 MW) and the start-up of the Baldin Thermoelectric Facility (45 MW), Foz do Chapecó Hydroelectric Facility (436 MW) and Termonordeste Thermoelectric Facilities (87 MW), the installed capacity grew 572 MW (33.0%), from 1,737 MW in 2009 to 2,309 MW in 2010. The assured power, in turn, grew 293 average-MW, from 864 average-MW in 2009 to 1,157 average-MW in 2010. Page 32 of 41 12) ATTACHMENTS 12.1) Statement of Assets  CPFL Energia (R$ thousands) Consolidated ASSETS 12/31/2010 12/31/2009 CURRENT ASSETS Cash and Cash Equivalent 1,562,895 1,487,243 Consumers, Concessionaries and Licensees 1,816,091 1,752,858 Financial Investments 42,533 39,253 Recoverable Taxes 193,025 192,278 Derivative Contracts 244 795 Materials and Supplies 25,234 17,360 4,754 2,949 Other Credits 253,412 156,560 TOTAL CURRENT ASSETS NON-CURRENT ASSETS Consumers, Concessionaries and Licensees 195,739 224,887 Judicial Deposits 890,684 794,177 Financial Investments 72,822 79,835 Recoverable Taxes 138,969 113,235 Derivative Contracts 82 7,881 Deferred Taxes 1,183,458 1,286,805 26,314 21,243 934,646 674,029 Employee Pension Plans 5,800 9,725 116,654 116,477 Other Credits 222,106 237,029 Property, Plant and Equipment 5,786,466 5,213,039 Intangible 6,584,877 6,063,101 TOTAL NON-CURRENT ASSETS TOTAL ASSETS Page 33 of 41 12.2) Statement of Liabilities  CPFL Energia (R$ thousands) Consolidated LIABILITIES AND SHAREHOLDERS' EQUITY 12/31/2010 12/31/2009 LIABILITIES CURRENT LIABILITIES Suppliers 1,047,392 1,021,452 Accrued Interest on Debts 40,519 27,662 Accrued Interest on Debentures 118,066 101,284 Loans and Financing 578,867 728,914 Debentures 1,509,960 499,025 Employee Pension Plans 40,103 44,484 Regulatory Charges 123,542 63,750 Taxes, Fees and Contributions 455,243 498,610 Dividends and Interest on Equity 23,815 25,284 Accrued Liabilities 58,688 50,898 Derivative Contracts 3,981 7,012 17,287 15,697 Other Accounts Payable 410,861 338,861 TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Suppliers - 42,655 Accrued Interest on Debts 29,144 62,427 Loans and Financing 4,917,853 3,729,042 Debentures 2,212,314 2,751,169 Employee Pension Plans 570,878 723,286 Taxes, Fees and Contributions 959 1,639 Deferred Taxes 277,767 282,010 Reserve for Contingencies 291,266 300,644 Derivative Contracts 7,883 5,694 429,631 405,837 Other Accounts Payable 141,130 226,644 TOTAL NON-CURRENT LIABILITIES SHAREHOLDERS' EQUITY Capital 4,793,424 4,741,175 Capital Reserve 16 16 Profit Reserve 418,665 341,751 486,040 655,017 795,563 765,667 Retained Earning (Loss) - (234,278) 6,493,708 6,269,348 255,948 267,431 TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY Page 34 of 41 12.3) Income Statement  CPFL Energia (4Q10 x 4Q09) (R$ thousands) Consolidated 4T10 4T09 4T10 x 4T09 Prior Model (BRGAAP) Consolidation Adjustments Current Model (IFRS) Prior Model (BRGAAP) Consolidation Adjustments Current Model (IFRS) Prior Model (BRGAAP) Current Model (IFRS) OPERATING REVENUES Electricity Sales to Final Customers 3,520,088 - (11,667) 3,508,421 3,622,548 - (34,250) 3,588,298 -2.83% -2.23% Electricity Sales to Distributors 330,466 19,769 (1) 350,234 297,196 20,086 - 317,282 11.19% 10.39% Other Operating Revenues 379,432 - 353,462 732,894 259,197 - 209,488 468,685 46.39% 56.37% 1.22% 4.97% DEDUCTIONS FROM OPERATING REVENUES (1,451,536) (1,661) 40,216 (1,412,981) (1,339,306) (1,574) (35,263) (1,376,143) 8.38% 2.68% NET OPERATING REVENUES -2.15% 6.02% COST OF ELECTRIC ENERGY SERVICES Electricity Purchased for Resale (1,266,902) (568) (59,488) (1,326,958) (1,426,137) - 188,918 (1,237,219) -11.17% 7.25% Electricity Network Usage Charges (304,334) (921) (7,717) (312,972) (309,054) (990) 57,038 (253,006) -1.53% 23.70% (1,571,236) (1,489) (67,205) (1,639,930) (1,735,191) (990) 245,956 (1,490,225) -9.45% 10.05% OPERATING COSTS AND EXPENSES Personnel (152,536) (371) 712 (152,195) (134,760) (322) (1,255) (136,337) 13.19% 11.63% Material (22,590) (91) (162) (22,843) (20,858) (112) (475) (21,445) 8.30% 6.52% Outsourced Services (145,407) (499) (344,648) (490,554) (101,322) (566) (205,287) (307,175) 43.51% 59.70% Other Operating Costs/Expenses (70,414) (1,097) 10,100 (61,413) (94,879) (1,679) 487 (96,071) -25.79% -36.08% Employee Pension Plans 21,796 - (6,572) 15,224 (920) - 6,691 5,771 (24.69) 1.64 Depreciation and Amortization (115,977) (2,833) (30,381) (149,191) (97,664) (2,995) (22,646) (123,305) 18.75% 20.99% Amortization of Concession's Intangible (46,123) - (10) (46,133) (46,727) - - (46,727) -1.29% -1.27% (531,251) (4,891) (370,961) (907,105) (497,130) (5,674) (222,485) (725,289) 6.86% 25.07% EBITDA 9.04% -14.28% EBIT 11.30% -19.30% FINANCIAL INCOME (EXPENSE) Financial Income 107,089 447 43,464 151,000 101,260 551 (1,253) 100,558 5.76% 50.16% Financial Expenses (231,535) (5,415) (28,762) (265,712) (188,134) (5,812) 1,839 (192,107) 23.07% 38.31% Interest on Equity - (455) - 455 - - - (124,446) (4,968) 14,702 (114,712) (87,329) (5,261) 1,041 (91,549) 42.50% 25.30% EQUITY ACCOUNTING 2 - (2) - INCOME BEFORE TAXES ON INCOME 6.06% -25.21% Social Contribution (46,134) (511) 3,727 (42,918) (22,815) (605) (14,763) (38,183) 102.21% 12.40% Income Tax (121,205) (1,406) 10,332 (112,279) (66,183) (1,695) (41,007) (108,885) 83.14% 3.12% INCOME BEFORE EXTRAORDINARY ITEM AND NON-CONTROLLING SHAREHOLDERS' -10.86% -33.52% INTEREST Non-Controlling Shareholders' Interest (2,467) - 2,467 - (6,317) - 6,317 - - - Reversal of Interest on Equity - 455 - (455) - - - NET INCOME -10.21% -33.52% Note: (1) TUSD revenue from captive customers reclassified from the line of other operating revenues to the line of electricity sales to final customers. Page 35 of 41 12.4) Income Statement  CPFL Energia (2010 x 2009) (R$ thousands) Consolidated 2010 x 2009 Prior Model (BRGAAP) Consolidation Adjustments Current Model (IFRS) Prior Model (BRGAAP) Consolidation Adjustments Current Model (IFRS) Prior Model (BRGAAP) Current Model (IFRS) OPERATING REVENUES Electricity Sales to Final Customers 14,037,443 - (107,255) 13,930,188 13,459,695 - 80,580 13,540,275 4.29% 2.88% Electricity Sales to Distributors 1,118,875 77,247 (1) 1,196,121 1,199,081 78,132 4,312 1,281,525 -6.69% -6.66% Other Operating Revenues 1,366,080 1,198 1,063,261 2,430,539 1,034,372 1,217 616,310 1,651,899 32.07% 47.14% 5.28% 6.58% DEDUCTIONS FROM OPERATING REVENUES (5,560,796) (6,515) 34,192 (5,533,119) (5,127,166) (5,985) 17,458 (5,115,693) 8.46% 8.16% NET OPERATING REVENUES 3.74% 5.86% COST OF ELECTRIC ENERGY SERVICES Electricity Purchased for Resale (5,097,757) (646) 48,328 (5,050,075) (5,359,571) (1,267) 381,170 (4,979,668) -4.88% 1.41% Electricity Network Usage Charges (1,212,478) (3,801) 43,864 (1,172,415) (1,171,451) (3,782) 140,392 (1,034,841) 3.50% 13.29% (6,310,235) (4,447) 92,192 (6,222,490) (6,531,022) (5,049) 521,562 (6,014,509) -3.38% 3.46% OPERATING COSTS AND EXPENSES Personnel (592,643) (1,868) 894 (593,617) (535,648) (2,141) (15,323) (553,112) 10.64% 7.32% Material (80,213) (250) (160) (80,623) (69,778) (304) (2,276) (72,358) 14.95% 11.42% Outsourced Services (463,325) (2,482) (1,045,275) (1,511,082) (375,203) (2,998) (626,275) (1,004,476) 23.49% 50.43% Other Operating Costs/Expenses (273,478) (3,202) 11,242 (265,438) (274,290) (3,540) 16,969 (260,861) -0.30% 1.75% Employee Pension Plans 87,192 - (6,563) 80,629 (3,678) - 6,744 3,066 (24.71) 25.30 Depreciation and Amortization (410,582) (11,012) (87,584) (509,178) (388,144) (11,194) (86,836) (486,174) 5.78% 4.73% Amortization of Concession's Intangible (182,605) - (10) (182,615) (186,900) - 1 (186,899) -2.30% -2.29% (1,915,654) (18,815) (1,127,455) (3,061,924) (1,833,641) (20,177) (706,996) (2,560,814) 4.47% 19.57% EBITDA 16.88% -2.96% EBIT 24.28% -1.56% FINANCIAL INCOME (EXPENSE) Financial Income 437,291 1,705 44,119 483,115 376,996 2,851 (28,487) 351,360 15.99% 37.50% Financial Expenses (797,687) (23,190) (16,181) (837,058) (692,927) (20,100) 51,961 (661,066) 15.12% 26.62% Interest on Equity - (864) - 864 - - - (360,396) (21,485) 27,938 (353,943) (316,795) (17,249) 24,338 (309,706) 13.76% 14.28% EQUITY ACCOUNTING - INCOME BEFORE TAXES ON INCOME 26.04% -3.54% Social Contribution (220,394) (2,378) 1,537 (221,235) (155,459) (2,787) (50,102) (208,348) 41.77% 6.19% Income Tax (601,785) (6,563) 4,248 (604,100) (428,847) (7,739) (139,175) (575,761) 40.33% 4.92% INCOME BEFORE EXTRAORDINARY ITEM AND NON-CONTROLLING SHAREHOLDERS' 19.45% -7.63% INTEREST Non-Controlling Shareholders' Interest (9,337) - 9,337 - (14,612) - 14,612 - - - Reversal of Interest on Equity - 864 - (864) - - - NET INCOME 20.00% -7.63% Note: (1) TUSD revenue from captive customers reclassified from the line of other operating revenues to the line of electricity sales to final customers. Page 36 of 41 12.5) Income Statement  Consolidated Generation Segment (Pro-forma, R$ thousands) Consolidated (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Variation Variation Variation OPERATING REVENUES Electricity Sales to Final Consumers - 57 - - 57 - Electricity Sales to Distributors 318,976 248,778 28.22% 1,108,015 968,617 14.39% 1,185,262 1,051,059 12.77% Other Operating Revenues 1,112 3,059 -63.65% 7,101 12,454 -42.98% 8,125 9,361 -13.20% 27.10% 13.66% 12.53% DEDUCTIONS FROM OPERATING REVENUES (28,126) (16,886) 66.56% (83,192) (64,979) 28.03% (72,121) (59,088) 22.06% NET OPERATING REVENUES 24.27% 12.64% 11.97% COST OF ELETRIC ENERGY SERVICES Eletricity Purchased for Resale (47,433) (1,786) 2555.82% (136,305) (11,226) 1114.19% (136,949) (12,493) 996.21% Eletricity Network Usage Charges (11,709) (9,635) 21.53% (40,106) (36,900) 8.69% (43,908) (40,683) 7.93% (59,142) (11,421) 417.84% (176,411) (48,126) 266.56% (180,857) (53,176) 240.11% OPERATING COSTS AND EXPENSES Personnel (8,914) (8,225) 8.38% (33,360) (29,780) 12.02% (35,282) (31,923) 10.52% Material (1,378) (700) 96.86% (3,847) (2,528) 52.18% (4,100) (2,832) 44.77% Outsourced Services (9,636) (8,798) 9.52% (27,486) (30,973) -11.26% (29,841) (36,181) -17.52% Other Operating Costs/Expenses (16,434) (14,271) 15.16% (58,990) (45,699) 29.08% (62,131) (47,006) 32.18% Employee Pension Plans 295 (72) - 1,192 (291) - 1,192 (229) - Depreciation and Amortization (26,976) (19,683) 37.05% (84,733) (76,988) 10.06% (171,345) (158,713) 7.96% Amortization of Concession's Intangible (4,397) (4,278) 2.78% (17,627) (17,112) 3.01% (17,636) (17,112) 3.06% (67,440) (56,027) 20.37% (224,851) (203,371) 10.56% (319,143) (293,996) 8.55% EBITDA 3.33% -3.30% -2.51% EBIT -1.27% -5.11% -5.04% FINANCIAL INCOME (EXPENSE) Financial Income 15,403 7,776 98.08% 46,640 24,659 89.14% 53,727 30,884 73.96% Financial Expenses (81,548) (54,499) 49.63% (269,102) (194,238) 38.54% (324,223) (222,991) 45.40% Interest on Equity (34,710) (34,202) 1.49% (69,420) (69,827) -0.58% - - 0.00% (100,855) (80,925) 24.63% (291,882) (239,406) 21.92% (270,496) (192,107) 40.80% EQUITY ACCOUNTING 1 - INCOME BEFORE TAXES ON INCOME -25.47% -20.33% -24.09% Social Contribution (2,158) (7,127) -69.72% (29,253) (36,762) -20.43% (24,016) (33,802) -28.95% Income Tax (5,305) (18,763) -71.73% (79,306) (100,133) -20.80% (64,716) (91,909) -29.59% INCOME BEFORE EXTRAORDINARY ITEM AND NON-CONTROLLING SHAREHOLDERS' INTEREST -5.97% -20.16% -22.11% Non-Controlling Shareholders' Interest (2,467) (3,805) -35.16% (7,999) (10,500) -23.82% (286) (637) -55.10% Reversal of Interest on Equity 34,710 34,202 1.49% 69,420 69,827 -0.58% - - 0.00% NET INCOME -1.95% -16.12% -22.04% Page 37 of 41 12.6) Income Statement  Consolidated Distribution Segment (Pro-forma, R$ thousands) Consolidated (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Variation Variation Variation OPERATING REVENUES Electricity Sales to Final Customers 3,365,496 3,489,977 -3.57% 13,463,410 12,920,065 4.21% 13,356,155 13,000,646 2.73% Electricity Sales to Distributors 68,754 22,752 202.19% 182,800 131,738 38.76% 182,799 131,739 38.76% Other Operating Revenues 349,839 244,310 43.19% 1,259,847 950,600 32.53% 2,324,663 1,571,220 47.95% 0.72% 6.45% 7.89% DEDUCTIONS FROM OPERATING REVENUES (1,403,849) (1,302,190) 7.81% (5,405,192) (4,940,056) 9.42% (5,388,417) (4,934,402) 9.20% NET OPERATING REVENUES -3.04% 4.84% 7.23% COST OF ELECTRIC ENERGY SERVICES Electricity Purchased for Resale (1,211,939) (1,362,017) -11.02% (4,934,440) (5,132,580) -3.86% (4,886,112) (4,751,410) 2.83% Electricity Network Usage Charges (293,268) (301,271) -2.66% (1,174,984) (1,141,988) 2.89% (1,131,120) (1,001,595) 12.93% (1,505,207) (1,663,288) -9.50% (6,109,424) (6,274,568) -2.63% (6,017,232) (5,753,005) 4.59% OPERATING COSTS AND EXPENSES Personnel (129,686) (115,425) 12.36% (508,697) (460,352) 10.50% (508,477) (475,674) 6.90% Material (16,406) (17,044) -3.74% (63,516) (56,512) 12.39% (63,674) (58,788) 8.31% Outsourced Services (110,455) (85,576) 29.07% (382,868) (313,176) 22.25% (1,427,274) (937,163) 52.30% Other Operating Costs/Expenses (47,676) (77,498) -38.48% (202,699) (213,061) -4.86% (191,858) (198,477) -3.33% Employee Pension Plans 21,501 (848) - 86,000 (3,387) - 79,437 3,295 - Depreciation and Amortization (87,755) (76,304) 15.01% (321,140) (307,156) 4.55% (333,124) (323,460) 2.99% Amortization of Concession's Intangible (4,920) (5,261) -6.48% (19,677) (21,039) -6.47% (19,682) (21,035) -6.43% (375,397) (377,956) -0.68% (1,412,597) (1,374,683) 2.76% (2,464,652) (2,011,302) 22.54% EBITDA 15.08% 28.15% -3.33% EBIT 20.80% 40.04% -0.58% FINANCIAL INCOME (EXPENSE) Financial Income 79,997 76,777 4.19% 325,791 302,379 7.74% 316,020 262,914 20.20% Financial Expenses (130,000) (113,662) 14.37% (454,744) (431,767) 5.32% (395,138) (361,853) 9.20% Interest on Equity (63,956) (63,864) 0.00% (127,807) (130,782) 0.00% - - 0.00% (113,959) (100,749) 13.11% (256,760) (260,170) -1.31% (79,118) (98,939) -20.03% INCOME BEFORE TAXES ON INCOME 23.28% 49.37% 0.43% Social Contribution (36,640) (28,807) 27.19% (157,855) (105,427) 49.73% (163,643) (161,429) 1.37% Income Tax (95,687) (75,436) 26.85% (425,146) (285,770) 48.77% (441,222) (441,332) -0.02% INCOME BEFORE EXTRAORDINARY ITEM AND NON-CONTROLLING SHAREHOLDERS' INTEREST 21.45% 49.54% 0.47% Non-Controlling Shareholders' Interest - - 0.00% (1,421) (2,780) -48.88% (1,421) (2,780) -48.88% Reversal of Interest on Equity 63,956 63,864 0.00% 127,807 130,782 0.00% - - 0.00% NET INCOME 16.45% 42.23% 0.58% Note: (1) TUSD revenue from captive customers reclassified from the line of other operating revenues to the line of electricity sales to final customers. Page 38 of 41 12.7) Economic-Financial Performance  Distributors (Pro-forma, R$ thousands) Summary of Income Statement by Distribution Company (R$ Thousands) CPFL PAULISTA (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues -4.1% 3.0% 5.2% Net Operating Revenues 1,210,983 1,312,712 -7.7% 4,793,646 4,780,971 0.3% 5,360,015 5,143,704 4.2% Cost of Electric Power (759,358) (901,619) -15.8% (3,112,078) (3,357,987) -7.3% (3,125,378) (2,945,986) 6.1% Operating Costs & Expenses (179,825) (202,541) -11.2% (669,214) (709,955) -5.7% (1,195,442) (1,050,912) 13.8% EBIT 271,800 208,552 30.3% 1,012,354 713,029 42.0% 1,039,195 1,146,806 -9.4% EBITDA 21.3% 27.1% -13.5% Financial Income (Expense) (36,077) (26,807) 34.6% (64,275) (65,682) -2.1% (2,767) (25,820) -89.3% Income Before Taxes 235,723 181,745 29.7% 948,079 647,347 46.5% 1,036,428 1,120,986 -7.5% NET INCOME 24.4% 43.5% -7.3% CPFL PIRATININGA (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues 11.2% 12.0% 12.3% Net Operating Revenues 561,207 522,096 7.5% 2,216,512 1,953,252 13.5% 2,436,451 2,157,932 12.9% Cost of Electric Power (370,146) (355,619) 4.1% (1,444,648) (1,365,752) 5.8% (1,375,940) (1,325,228) 3.8% Operating Costs & Expenses (71,736) (76,467) -6.2% (302,733) (289,830) 4.5% (583,679) (412,020) 41.7% EBIT 119,325 90,010 32.6% 469,131 297,670 57.6% 476,832 420,684 13.3% EBITDA 26.8% 44.0% 9.6% Financial Income (Expense) (18,619) (12,428) 49.8% (55,274) (41,421) 33.4% (28,458) (14,358) 98.2% Income Before Taxes 100,706 77,582 29.8% 413,857 256,249 61.5% 448,374 406,326 10.3% NET INCOME 24.3% 56.5% 10.2% RGE (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues 2.1% 9.8% 9.1% Net Operating Revenues 484,071 492,429 -1.7% 1,994,854 1,841,044 8.4% 2,125,171 1,965,972 8.1% Cost of Electric Power (304,889) (335,172) -9.0% (1,270,105) (1,257,499) 1.0% (1,216,017) (1,203,280) 1.1% Operating Costs & Expenses (94,787) (80,249) 18.1% (342,653) (293,083) 16.9% (530,667) (447,889) 18.5% EBIT 84,395 77,008 9.6% 382,096 290,462 31.5% 378,487 314,803 20.2% EBITDA 7.7% 23.7% 17.4% Financial Income (Expense) (51,389) (53,950) -4.7% (120,072) (139,733) -14.1% (46,674) (58,877) -20.7% Income Before Taxes 33,006 23,058 43.1% 262,024 150,729 73.8% 331,813 255,926 29.7% NET INCOME 14.7% 43.1% 26.7% CPFL SANTA CRUZ (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues -0.3% 3.8% 11.4% Net Operating Revenues 50,736 52,401 -3.2% 202,199 200,221 1.0% 228,902 203,871 12.3% Cost of Electric Power (28,801) (30,469) -5.5% (115,232) (120,039) -4.0% (127,634) (110,178) 15.8% Operating Costs & Expenses (13,760) (9,697) 41.9% (47,827) (36,508) 31.0% (75,291) (42,537) 77.0% EBIT 8,175 12,235 -33.2% 39,140 43,674 -10.4% 25,977 51,156 -49.2% EBITDA -23.9% -5.9% -40.7% Financial Income (Expense) (2,969) (1,913) 55.2% (6,847) (4,781) 43.2% (460) (508) -9.4% Income Before Taxes 5,206 10,322 -49.6% 32,293 38,893 -17.0% 25,517 50,648 -49.6% NET INCOME -36.2% -14.4% -47.4% Page 39 of 41 Summary of Income Statement by Distribution Company (R$ Thousands) CPFL LESTE PAULISTA (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues -1.2% -1.4% 5.3% Net Operating Revenues 18,944 19,688 -3.8% 75,329 78,953 -4.6% 85,159 81,324 4.7% Cost of Electric Power (9,758) (9,803) -0.5% (35,267) (43,826) -19.5% (37,855) (43,201) -12.4% Operating Costs & Expenses (5,004) (2,581) 93.9% (16,915) (13,824) 22.4% (25,775) (15,934) 61.8% EBIT 4,182 7,304 -42.7% 23,147 21,303 8.7% 21,529 22,189 -3.0% EBITDA -38.7% 6.0% -5.7% Financial Income (Expense) (1,772) (1,119) 58.4% (4,604) (3,133) 47.0% (1,738) (51) 3307.8% Income Before Taxes 2,410 6,185 -61.0% 18,543 18,170 2.1% 19,791 22,138 -10.6% NET INCOME -69.9% -10.1% -19.3% CPFL SUL PAULISTA (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues 0.8% 6.7% 11.7% Net Operating Revenues 23,045 23,881 -3.5% 93,163 90,434 3.0% 101,967 92,811 9.9% Cost of Electric Power (13,382) (13,145) 1.8% (54,144) (52,951) 2.3% (54,630) (52,092) 4.9% Operating Costs & Expenses (4,429) (3,842) 15.3% (16,331) (16,745) -2.5% (24,606) (19,636) 25.3% EBIT 5,234 6,894 -24.1% 22,688 20,738 9.4% 22,731 21,083 7.8% EBITDA -23.6% 6.8% 4.8% Financial Income (Expense) (1,379) (2,556) -46.0% (2,739) (3,109) -11.9% 64 (876) -107.3% Income Before Taxes 3,855 4,338 -11.1% 19,949 17,629 13.2% 22,795 20,207 12.8% NET INCOME 3.0% 7.3% 8.9% CPFL JAGUARI (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues 6.5% 10.7% 16.2% Net Operating Revenues 20,941 20,691 1.2% 82,851 77,514 6.9% 89,687 78,228 14.6% Cost of Electric Power (13,416) (11,781) 13.9% (53,581) (53,483) 0.2% (54,286) (51,510) 5.4% Operating Costs & Expenses (3,456) (1,952) 77.0% (11,768) (10,279) 14.5% (18,665) (11,202) 66.6% EBIT 4,069 6,958 -41.5% 17,502 13,752 27.3% 16,736 15,516 7.9% EBITDA -39.9% 20.5% 1.1% Financial Income (Expense) (995) (1,636) -39.2% (1,572) (2,358) -33.3% 345 (107) -422.4% Income Before Taxes 3,074 5,322 -42.2% 15,930 11,394 39.8% 17,081 15,409 10.9% NET INCOME -39.6% 27.5% 7.1% CPFL MOCOCA (Prior Model - BRGAAP) (Current Model - IFRS) 4Q10 4Q09 Var. Var. Var. Gross Operating Revenues 5.4% 8.6% 8.4% Net Operating Revenues 13,283 13,066 1.7% 52,207 49,552 5.4% 57,744 54,955 5.1% Cost of Electric Power (7,425) (7,288) 1.9% (30,581) (29,387) 4.1% (31,704) (27,886) 13.7% Operating Costs & Expenses (3,401) (1,134) 199.9% (8,840) (7,697) 14.8% (14,211) (14,410) -1.4% EBIT 2,457 4,644 -47.1% 12,786 12,468 2.6% 11,829 12,659 -6.6% EBITDA -43.6% 2.1% -8.6% Financial Income (Expense) (760) (340) 123.5% (1,378) 47 -3031.9% 570 1,658 -65.6% Income Before Taxes 1,697 4,304 -60.6% 11,408 12,515 -8.8% 12,399 14,317 -13.4% NET INCOME -49.1% -7.7% -13.9% Page 40 of 41 12.8) Sales to the Captive Market by Distributor (in GWh) CPFL Paulista 4Q10 4Q09 Var. Var. Residential 1,865 1,790 4.2% 7,252 6,923 4.7% Industrial 1,259 1,468 -14.2% 5,315 5,469 -2.8% Commercial 1,141 1,122 1.6% 4,368 4,151 5.2% Others 961 892 7.8% 3,714 3,434 8.2% Total -0.9% 3.4% CPFL Piratininga 4Q10 4Q09 Var. Var. Residential 794 772 2.9% 3,198 3,026 5.7% Industrial 753 765 -1.5% 2,990 2,885 3.7% Commercial 446 452 -1.4% 1,784 1,708 4.4% Others 245 232 5.7% 959 921 4.1% Total 0.8% 4.6% RGE 4Q10 4Q09 Var. Var. Residential 470 455 3.4% 1,913 1,808 5.8% Industrial 569 619 -8.1% 2,384 2,294 3.9% Commercial 284 277 2.2% 1,145 1,080 6.0% Others 525 484 8.4% 2,003 2,000 0.2% Total 0.7% 3.7% CPFL Santa Cruz 4Q10 4Q09 Var. Var. Residential 73 71 2.7% 289 279 3.4% Industrial 43 41 5.7% 169 157 7.9% Commercial 37 36 3.7% 144 135 6.2% Others 83 75 11.3% 317 291 8.9% Total 6.3% 6.5% CPFL Jaguari 4Q10 4Q09 Var. Var. Residential 18 17 2.3% 71 67 5.9% Industrial 68 73 -6.3% 274 268 2.4% Commercial 10 9 2.9% 37 35 4.3% Others 9 9 0.3% 36 44 -17.8% Total -3.6% 1.0% CPFL Mococa 4Q10 4Q09 Var. Var. Residential 15 15 5.6% 62 58 6.3% Industrial 15 15 -1.0% 61 58 5.8% Commercial 7 7 4.9% 26 25 5.4% Others 13 13 -1.2% 59 53 11.1% Total 50 50 1.7% 7.3% CPFL Leste Paulista 4Q10 4Q09 Var. Var. Residential 21 19 11.1% 83 77 7.6% Industrial 18 18 -1.6% 72 68 6.5% Commercial 10 9 5.6% 36 34 6.5% Others 26 23 10.7% 113 98 15.5% Total 74 69 7.0% 10.0% CPFL Sul Paulista 4Q10 4Q09 Var. Var. Residential 30 28 8.0% 116 107 7.6% Industrial 28 34 -16.2% 126 135 -7.0% Commercial 12 12 -0.8% 48 46 3.5% Others 22 22 0.3% 87 87 -0.5% Total 92 95 -3.4% 0.0% Page 41 of 41 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 29, 2011 CPFL ENERGIA S.A. By: /
